Plaintiff in error was permitted to file petition for rehearing out of time, and, same being filed, complains of the decision wherein the county was allowed to recover back the item of $408.15, same being expenses incurred for supplies for the office of district clerk. This item, being of minor importance, because of the small amount involved, as compared with the other sums in controversy, received in the trial of the case, in the briefs and in the former opinion, but slight consideration; and we are now convinced that we were in error in allowing it to enter into the recovery allowed the county. *Page 556 
Section 1600, Rev. Laws 1910, subd. 4, which was in force at the time, requires the county, through its board of commissioners, to furnish to the district clerks "necessary blank books, plats, blanks and stationery," and this item confessedly contains some supplies for which the commissioners had authority to expend the county funds. The item of supplies entering into this sum was not brought into the case-made; but, as we know from the briefs that a part of said supplies was proper to be furnished by the county, if other parts were not, it was incumbent upon the county to show the fact, thus showing a want of jurisdiction in the board to allow them, which opened the way for a recovery back, after time for an appeal from the action of the board in paying them had expired. Therefore this item of $408.15 should be deducted from the amount of the total recovery allowed in this case; and the former opinion filed herein is modified to the extent of such reduction.
By the Court: It is so ordered.